                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



CHAUNCEY THOMAS-SWIFT,

                    Plaintiff,
                                                                      Case No. 16-12702
v.
                                                            HONORABLE AVERN COHN
STEVEN BURKE, AIRMAN INDUSTRIES,
and CHARLIE PERRY,

                Defendants.
____________________________________/

         ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 24)
                                AND
                 DISMISSING CASE WITHOUT PREJUDICE

                                            I.

      This is a wrongful termination case. Plaintiff, proceeding pro se and without

payment of the filing fee, filed a complaint naming Steven Burke, Airman Industries, and

Charlie Perry. The matter was referred to a magistrate judge for all pretrial

proceedings. The magistrate judge issued a report and recommendation (MJRR)

recommending that the complaint be dismissed without prejudice for failure to

prosecute. (Doc. 24).

                                            II.

      Plaintiff has not objected to the MJRR and the time for filing objections has

passed. The failure to file objections to the report and recommendation waives any

further right to appeal. Smith v. Detroit Federation of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir.1987).
      However, the Court has reviewed the MJRR and agrees with the magistrate

judge. As explained in the MJRR, plaintiff was afforded several opportunities to serve

defendants but has taken no action to provide correct address for defendants to that

they can be served. Accordingly, the findings and conclusions of the magistrate judge

are ADOPTED as the findings and conclusions of the Court. This case is DISMISSED

WITHOUT PREJUDICE under Fed. R. Civ. P. 4(m).

      SO ORDERED.


                                               S/Avern Cohn
                                               AVERN COHN
      Dated: 1/18/2019                               UNITED STATES DISTRICT
                                                     JUDGE
              Detroit, Michigan


      -
